Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of G/O Business Solutions, Inc. (the "Registrant") on Form 10-Q for the quarter endingJune 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the "Quarterly Report"), I, Brian E. Rodriguez, President, Treasurer and director of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Quarterly Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Date:August 12, 2008 By: /s/ BRIAN E. RODRIGUEZ Brian E. Rodriguez President, Treasurer and Director
